On Remand from the Alabama Supreme Court

PITTMAN, Judge.
The Alabama Supreme Court has reversed this court’s February 20, 2004, af-firmance, without opinion, of the tidal court’s judgment, and it has remanded the case to this court with directions. Ex parte R.D.N., 918 So.2d 100 (Ala.2005). In compliance with the Alabama Supreme Court’s opinion, the trial court’s judgment is reversed, and the cause is remanded to the trial court “for further proceedings consistent with [the Supreme Court’s] opinion.” 918 So.2d at 106.
REVERSED AND REMANDED.
CRAWLEY, P.J., and THOMPSON, MURDOCK, and BRYAN, JJ., concur.